Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 21, 2020

                                       No. 04-20-00271-CV

        IN THE INTEREST OF N.R.B-E., A.S.M.B.D., A.L.B-D., A.B., CHILDREN,


                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-00669
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
         Appellee’s brief was originally due on August 18, 2020. On August 20, 2020, appellee
filed its brief and a motion requesting an extension of time to file the brief until August 20, 2020.
 After consideration, appellee’s motion is granted. Appellee’s brief is deemed timely filed as of
August 20, 2020.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court